Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Amendment

The amendment filed 09/20/2022 has been entered. Claims 25, 30, 34, and 37-39 are amended. Claims 2-7, 11, 16, 18-39 are pending in the application. 






Response to Arguments


Claim Rejections - 35 USC § 112
Rejection of claim 25 has been withdrawn in response to applicant's amendments.


Claim Rejections - 35 USC § 103 
Regarding claims 30 and 34, Applicant argues that “Sato does not disclose or suggest an evaluation axis setting bar with the specific functionality recited in claims 30 and 34, as presented herein. That is, Applicant submits that the operations of Sato, while relevant to creating new nodes and expanding existing nodes in specific ways, are clearly distinguishable from the evaluation axis setting bar described in the present application since the evaluation axis setting bar is used to change the granularity of the clustering. “
In response, Examiner relies on a new combination of references.  


Regarding dependent claims 37-39 reciting "a specific node is configured to be moved by a user operation to thereby change a positional relationship between the specific node and at least one other node." Applicant argues that “ Yang describes that a user may "drag the font graph which may move a different node to the center." This functionality allows the user to move the entire font graph to reposition one node in the center, but does not provide any disclosure related to dragging only a specific node of the plurality of nodes, thereby changing any of the positional relationships between the nodes. “
   Examiner respectfully disagrees. Examiner respectfully submits that Yang in paragraph [0022], lines 6-10, explains that “The font graph may be dynamically redefined based on the font retrieved by the text search. Similarly, if the user selects or interacts with a font from the font graph, the font will be placed in the center and all fonts that are connected are Highlighted. Further, Yang in paragraph [0029], line 18 describes that “ each time the user interacts with (e.g., by moving, selecting a font, selecting desired attributes for a font, zooming in, or zooming out) the font graph, a search request may be received by search request component 118 that identifies a new desired font or definitions of one or more attributes for the desired font; The different font is utilized by similarity matrix component 120 to define a different similarity matrix. The different similarity matrix is obtained by font graph component 122 to generate a different font graph; Furthermore, Yang in paragraph [0017], e.g. line 11 explains that “A node (i.e., a font)…and an edge (i.e., a font similarity) is  represented as a line connecting two nodes.”
   Therefore, the user selects or interacts (e.g., by moving) with a node (e.g. a font) from the font graph, the node (e.g. the font) will be placed in the center including a finite set of undirected edges denoting font similarities between connected nodes and all fonts that are connected are highlighted. The method is dynamically redefining the font graph based on the selection. Thus, by selecting or interacting or moving a node, the node will be placed in the center of the font graph. Accordingly, the position of the node will be changed to the center of the font graph. Examiner submits that since the position of the desired node is changed to the center of the font graph, the positional relationship between the desired node and the connecting nodes is also changed and the font graph is redefined based on the selection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 2-7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “a similarity acquisition means configured to, based on a search result for each of a plurality of search words each may include a plurality of search needs, utilizing that search needs of each of the search words is reflected on the search result of the search words, acquire a similarity of search needs between each of the search words and other plurality of search words;” and “ a display control means configured to display a screen comprising a plurality of nodes and an edge,  “ and , which are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use “a similarity acquisition means”, and “a display control means” coupled with functional language “configured to, based on a search result for each of a plurality of search words each may include a plurality of search needs, utilizing that search needs of each of the search words is reflected on the search result of the search words, acquire a similarity of search needs between each of the search words and other plurality of search words;” and “configured to display a screen comprising a plurality of nodes and an edge” without reciting sufficient structure to achieve the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a search needs evaluation program causing a computer to function as a similarity acquisition means that acquires, based on a search result for each of a plurality of search words, a similarity of search needs between each search word, and a display control means that displays a screen including a node and an edge,”, ([0015], “Detailed Description” section). However, the structural relationship between the claimed components and the disclosed device is unclear.

Claims 2-7 and 23 depend from claim 22, include all the limitations of claim 22, and are rejected accordingly.
        

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “acquisition means that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;” and “ a quantification means that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data,  “ and “an identification means that classifies the plurality of document data into a plurality of subsets based on the feature vector data;” and “an analysis result output means that outputs an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets.” , which are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use “acquisition means”, and “a quantification means” and “an identification means” and “an analysis result output means  coupled with functional language “that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;” and “that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data,” and “that classifies the plurality of document data into a plurality of subsets based on the feature vector data;” and “that outputs an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets.” without reciting sufficient structure to achieve the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “By executing the evaluation program 26, the CPU 22 functions as an acquisition means that performs an acquisition process (S100), a quantification means that performs a quantification process (S200), an addition means that performs an addition process (S210), a dimension reduction means that performs a dimension reduction process (S300), a identification means that performs a clustering process (S310), an analysis result output means that performs an analysis result output process (S400), and an evaluation axis setting means that performs an evaluation axis setting process (S450).,”, ([0035], “Detailed Description” section); . However, the structural relationship between the claimed components and the disclosed device is unclear.


Claim 16 recites “ an acquisition means that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;” and “ an quantification means that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; “ and “a similarity identification means that identifies a similarity between feature vector data of the plurality of document data;” and “a community detection means that classifies the plurality of document data into a plurality of communities based on the similarity;” and  “an analysis result output means that outputs an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.” , which are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use “an acquisition means”, and “a quantification means” and “a similarity identification means” and “a community detection means coupled with functional language “that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;” and “that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data;” and “that identifies a similarity between feature vector data of the plurality of document data;” and “that classifies the plurality of document data into a plurality of communities based on the similarity;” and “that outputs an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.”, without reciting sufficient structure to achieve the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “[0091] The eighth embodiment of the present embodiment will be described. Fig. 19 is a flowchart showing the flow of the evaluation method executed by the CPU 22 of the search needs evaluation apparatus 20 of the eighth embodiment according to the evaluation program 26. By executing the evaluation program 26, the CPU 22 functions as an acquisition means that performs an acquisition process (5100), a quantification means that performs a quantification process (S200), an addition means that performs an addition process (S210), a combining means that performs a combining process (S250), a similarity identification means that performs a similarity identification process (S320), a community detection means that performs a community detection process (S330), and an analysis result output means that performs an analysis result output process (S401). ,”, ([0091], “Detailed Description” section); . However, the structural relationship between the claimed components and the disclosed device is unclear.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Radlinski (US 8,380, 723 B2) in view of YANG (US 2015/0339273) in further view of  Kimura (JP2011003156A)

  Regarding claim 2, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Radlinski does not clearly disclose:
wherein the display control means moves a specific node according to a user operation, and moves at least one node connected to the specific node through an edge according to a movement of the specific node.  
  However Yang discloses:
wherein the display control means moves a specific node according to a user operation (Yang, [0029] each time the user interacts with (e.g., by moving, selecting a font, selecting desired attributes for a font, zooming in, or zooming out) the font graph; [0022], line 6- The font graph may be dynamically redefined based on the font retrieved by the text search. Similarly, if the user selects or interacts with a font from the font graph, the font will be placed in the center and all fonts that are connected are Highlighted; [0017], e.g. line 11- A node (i.e., a font)…and an edge (i.e., a font similarity) is  represented as a line connecting two nodes.)
However, Radlinski in view of YANG does not clearly disclose: 
and moves at least one node connected to the specific node through an edge according to a movement of the specific node 
  However Kimura discloses: 
and moves at least one node connected to the specific node through an edge according to a movement of the specific node. (Kimura, page 20, the last line- In this case, for example, the user performs an operation of designating d11 using an input unit represented by a mouse or the like. Then, according to the user's operation, the data display means 5 displays the representative data of each of the lower clusters (c211 to c215) included in the cluster (c11) represented by d11 as a node as shown in FIG; page 24, line 3- Then, the hierarchical representative data determining means 4 moves the data representing the cluster having a high centrality among the clusters among the data determined by the lowest layer representative data determining means 3 to the hierarchy one level higher than the lowest layer; page 21, fourth paragraph, line 6- Moreover, the data display means 5 displays a link based on the relationship between the clusters c211 to c215, c12, c13, and c14. Although not shown, for example, in the example shown in FIG. 7, it is assumed that the user further performs an operation of designating the data d12. Then, the data display means 5 adds representative data of each cluster below the corresponding cluster c12 as a node, and displays a link based on the relationship between the clusters corresponding to these nodes;)  
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski in view of YANG with the teaching of Kimura to divide the data set into several clusters and classify the data (Kimura, page 3, line 2) and  allocating data having a high degree of similarity to the same cluster so that data representing a cluster having a high centrality belonging to the processing target hierarchy is sequentially determined as data representing a cluster belonging to a hierarchy one level higher than the processing target hierarchy. Therefore, data representing each cluster can be appropriately determined, (Kimura, page 22, 6th paragraph, line4).

  Regarding claim 5, Radlinski in view of YANG discloses all of the features with respect to claim 3 as outlined above. Claim 5 further recites: wherein the identification means is capable of classifying each search word into a cluster with a plurality of stages of granularity, and each time a granularity is set according to a user operation, 2Docket No. 019200-000009 classifies each search word into a cluster according to the set granularity.  (Radlinski (US 8,380, 723 B2) column 6, line 61- Any appropriate clustering method may be used such as k-means clustering or others. An example of an appropriate clustering method can be found in VD. Blonde!, J-L. Guillaume, R. Lambiotte, and E. Lefebre. "Fast unfolding of community hierarchies in large networks")
    However Radlinski in view of YANG does not clearly disclose:
wherein the identification means is capable of classifying each search word into a cluster with a plurality of stages of granularity, and each time a granularity is set according to a user operation, 2Docket No. 019200-000009 classifies each search word into a cluster according to the set granularity.
    However Kimura discloses:
wherein the identification means is capable of classifying each search word into a cluster with a plurality of stages of granularity, and each time a granularity is set according to a user operation, 2Docket No. 019200-000009 classifies each search word into a cluster according to the set granularity. (Kimura, page 12, 3rd paragraph, line 6- For example, when the user performs an operation of inputting a data set to the data classification device, the data acquisition unit 1 acquires each data of the data set and the relationship between the data according to the input operation of the user (step S11).  For example, the data acquisition unit 1 extracts each data from the data set input to the data classification device by the user's input operation, and detects the relationship between the extracted data; page 13, second paragraph, line 5- Next, the hierarchical cluster structure analyzing unit 2 performs hierarchical clustering on the data set based on the data acquired by the data acquiring unit 1 and the relevance of each data (step S21); (Note: Examiner interprets that “hierarchical cluster structure” corresponds to “stages of granularity”) ; page 13, last paragraph-  In the example shown in FIG. 4, the cluster has a two-layer hierarchical structure. In addition, c211 to c246 are the lowermost clusters, and c11 to c14 are the uppermost clusters. As a result of clustering, even if a hierarchical structure of three or more layers is obtained, it is clear that the cluster can be expressed by a nested structure in which the clusters are included as shown in FIG; page 20, the last line- In this case, for example, the user performs an operation of designating d11 using an input unit represented by a mouse or the like. Then, according to the user's operation, the data display means 5 displays the representative data of each of the lower clusters (c211 to c215) included in the cluster (c11) represented by d11 as a node as shown in FIG. Add and display) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski in view of YANG with the teaching of Kimura to divide the data set into several clusters and classify the data (Kimura, page 3, line 2) and  allocating data having a high degree of similarity to the same cluster so that data representing a cluster having a high centrality belonging to the processing target hierarchy is sequentially determined as data representing a cluster belonging to a hierarchy one level higher than the processing target hierarchy. Therefore, data representing each cluster can be appropriately determined, (Kimura, page 22, 6th paragraph, line4).
  
    Regarding claim 6, Radlinski in view of YANG discloses all of the features with respect to claim 5 as outlined above. Radlinski does not clearly disclose:
wherein the display control means changes a display mode of a node when a granularity is changed according to a user operation and thus a cluster into which each search word is classified changes.  
  However Kimura discloses:
wherein the display control means changes a display mode of a node when a granularity is changed according to a user operation and thus a cluster into which each search word is classified changes.
(Kimura, page 20, the last line- In this case, for example, the user performs an operation of designating d11 using an input unit represented by a mouse or the like. Then, according to the user's operation, the data display means 5 displays the representative data of each of the lower clusters (c211 to c215) included in the cluster (c11) represented by d11 as a node as shown in FIG. Add and display)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski in view of YANG with the teaching of Kimura to divide the data set into several clusters and classify the data (Kimura, page 3, line 2) and  allocating data having a high degree of similarity to the same cluster so that data representing a cluster having a high centrality belonging to the processing target hierarchy is sequentially determined as data representing a cluster belonging to a hierarchy one level higher than the processing target hierarchy. Therefore, data representing each cluster can be appropriately determined, (Kimura, page 22, 6th paragraph, line4).


Claims 3-4, 7, 22, 24-25, 28 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Radlinski (US 8,380, 723 B2) in view of YANG (US 2015/0339273) 

   Regarding claim 3, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Claim 3 further recites: an identification means that classifies each search word into a cluster in accordance with the search needs based on a search result for each of the plurality of search words, (Radlinski, Fig. 2; column 6, line 55-The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2; column 7, line 1-10- In the example of FIG. 2 three intent clusters are produced. A cluster comprising "house plans", "home plans" and "luxury house plans" 208; a cluster comprising "house", "house TV show" and "house MD" 210 and a cluster comprising a single query "name of TV star" 212. Each intent cluster can be thought of as representing a particular intention of a user making a search for information; column 12, line 31- The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query. In an embodiment the weighting w c' of each cluster can be used in order to rank search results such that the most relevant search results are listed first. In another embodiment the weighting w c, of each cluster can be used to rank keywords in a keyword auction.) wherein the display control means displays a node in a display mode corresponding to a cluster into which each search word is classified in accordance with the search needs. (Radlinski, column 13, line 25- The display system may provide a graphical user interface, or other user interface of any suitable type although this is not essential. For example a display interface 1004 may be provided such as a web-based display interface or other display interface; column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 6, line 55-The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2; column 5, line 16- The user operates GUI 130 to submit a query 132 to the information retrieval system. The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110 as described in more detail below.)  (Note: Examiner interprets that “intent” is corresponding to “search needs”)


    Regarding claim 4, Radlinski in view of YANG discloses all of the features with respect to claim 3 as outlined above. Claim 4 further recites:
wherein the identification means is capable of calculating how close each search word is to each of two or more of the clusters, (Radlinski, column 6, line 55- The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2. The measure of similarity between the pairs of queries (such as the random walk similarity measure from the click graph) may be used to find clusters referred to herein as "intent clusters"; column 3, line 22- Those user input search terms are also referred to as a query; column 8, line 21- For each pair of queries 600 in the query neighborhood a similarity measure is obtained 602 from the query-document pairs record. A connection between nodes for the queries in the query neighborhood is added or removed 604 according to the similarity measure;)
 and the display control means displays a node in a display mode according to how close each search word is to which cluster. (Radlinski, column 13, line 25- The display system may provide a graphical user interface, or other user interface of any suitable type although this is not essential. For example a display interface 1004 may be provided such as a web-based display interface or other display interface; column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 8, line 21- For each pair of queries 600 in the query neighborhood a similarity measure is obtained 602 from the query-document pairs record. A connection between nodes for the queries in the query neighborhood is added or removed 604 according to the similarity measure; column 5, line 16- The user operates GUI 130 to submit a query 132 to the information retrieval system. The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110 as described in more detail below.) 

  
  Regarding claim 7, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Claim 7 further recites: wherein the display control means displays a node in a display mode according to a number of searches for each search word in a certain period.  (Radlinski, column 4, line 11- In an example, a query reformulation may be a frequently observed follow-on query made by a single user during a single search session within a specified time period. In another example, a query reformulation may be any query issued by any user in a specified geographical location within a specified time period; column 6, line 32- The click graph is formed from two types of nodes; nodes representing queries and nodes representing documents. An edge connects a query and a document if one or  more clicks have been observed for that query document pair by any user. The edge may be weighted according to the total number of clicks from all users although this is not essential. Two queries can be connected if they are often clicked on for the same documents.)

  Regarding claim 22, Radlinski discloses:  A search needs evaluation apparatus comprising:  a similarity acquisition means configured to, based on a search result for each of a plurality of search words each may include a plurality of search needs, utilizing that search needs of each of the search words is reflected on the search result of the search words, (Radlinski, column 3, line 40- For example, the query may be user input search terms or anchor text. For example, the document may be associated with a query as a result of a user actively clicking a link for that document in a results list obtained as a result of inputting the query to a search engine; column 3, line 22- Those user input search terms are also referred to as a query; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query; column 4, line 40- The query intent inference engine 110 may use data from the query-document pair record database 106 and query reformulation record store 108 in order to identify queries related to a received query; (Note: Examiner interprets that “intent” is corresponding to “search needs”)
 acquire a similarity of search needs between each of the search words and other plurality of search words; (Radlinski, column 6, lines 40-50, e.g. line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold ; column 3, line 22- Those user input search terms are also referred to as a query; (Note: Examiner interprets that “intent” is corresponding to “search needs”) 
and a display control means configured to display a screen comprising a plurality of nodes and an edge, (Radlinski, Fig. 2; column 13, line 25-  The display system may provide a graphical user interface, or other user interface of any suitable type although this is not essential. For example a display interface 1004 may be provided such as a web-based display interface or other display interface; column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 5, line 16- The user operates GUI 130 to submit a query 132 to the information retrieval system. The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110 as described in more detail below.) 
each of the search words being associated with each of the nodes, the edge connecting the nodes, wherein in the screen, (Radlinski, column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 3, line 22- Those user input search terms are also referred to as a query; column 4, line 3- In this case each node represents either a document or anchor text and each edge connects a document node to an anchor text node where the anchor text occurs in an observed link to that document;  column 6, line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold; column 10, line 4- For example, these random walk parameters  include a path length t and one-step transition probabilities stored in a transition probability matrix A.)
and wherein one edge among the plurality of edges connected to one node associated with one search word corresponds to one search needs, and another edge among the plurality of edges connected to the one node associated with the one search word corresponds to another search needs.  (Radlinski, fig. 2;  column 6, line 55- The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2. The measure of similarity between the pairs of queries ( such as the random walk similarity measure from the click graph) may be used to find clusters referred to herein as "intent clusters"; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query. For example a user inputting the query "House", may be searching for information about residential buildings, information about a television show of that name or other information unconnected to either;  column 7, lines 1-9- In the example of FIG. 2 three intent clusters are produced. A cluster comprising "house plans", "home plans" and "luxury house plans" 208; a cluster comprising "house", "house TV show" and "house MD" 210 and a cluster comprising a single query "name of TV star" 212. Each intent cluster can be thought of as representing a particular intention of a user making a search for information. The individual queries in a cluster can be thought of as alternative queries that may be used for the particular intention of the cluster. )
   However Radlinski does not clearly disclose:
wherein in the screen, as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word, wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge, 
   However YANG discloses:
wherein in the screen, as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word,
(YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.)
wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge, (YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski with the teaching of YANG to provide a visualization of similarities that can be browsed or navigated. (YANG, [0015], line 6)


    Regarding claim 24, Radlinski discloses:  A search needs evaluation method comprising:  based on a search result for each of a plurality of search words each may include a plurality of search needs, utilizing that search needs of each of the search words is reflected on the search result of the search words, (Radlinski, column 3, line 40- For example, the query may be user input search terms or anchor text. For example, the document may be associated with a query as a result of a user actively clicking a link for that document in a results list obtained as a result of inputting the query to a search engine; column 3, line 22- Those user input search terms are also referred to as a query; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query; column 4, line 40- The query intent inference engine 110 may use data from the query-document pair record database 106 and query reformulation record store 108 in order to identify queries related to a received query; (Note: Examiner interprets that “intent” is corresponding to “search needs”) 
acquiring a similarity of search needs between each of the search words and other plurality of search words; (Radlinski, column 6, lines 40-50, e.g. line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold ; column 3, line 22- Those user input search terms are also referred to as a query; (Note: Examiner interprets that “intent” is corresponding to “search needs”) 
 and displaying a screen comprising a plurality of nodes and an edge, (Radlinski, Fig. 2; column 13, line 25-  The display system may provide a graphical user interface, or other user interface of any suitable type although this is not essential. For example a display interface 1004 may be provided such as a web-based display interface or other display interface; column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 5, line 16- The user operates GUI 130 to submit a query 132 to the information retrieval system. The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110 as described in more detail below.) 
 each of the search words being associated with each of the nodes, the edge connecting the nodes, wherein in the 8Docket No. 019200-000009 screen, (Radlinski, column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 3, line 22- Those user input search terms are also referred to as a query; column 4, line 3- In this case each node represents either a document or anchor text and each edge connects a document node to an anchor text node where the anchor text occurs in an observed link to that document;  column 6, line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold; column 10, line 4- For example, these random walk parameters  include a path length t and one-step transition probabilities stored in a transition probability matrix A.) 
and wherein one edge among the plurality of edges connected to one node associated with one search word corresponds to one search needs, and another edge among the plurality of edges connected to the one node associated with the one search word corresponds to another search needs.  (Radlinski, fig. 2;  column 6, line 55- The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2. The measure of similarity between the pairs of queries ( such as the random walk similarity measure from the click graph) may be used to find clusters referred to herein as "intent clusters"; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query. For example a user inputting the query "House", may be searching for information about residential buildings, information about a television show of that name or other information unconnected to either;  column 7, lines 1-9- In the example of FIG. 2 three intent clusters are produced. A cluster comprising "house plans", "home plans" and "luxury house plans" 208; a cluster comprising "house", "house TV show" and "house MD" 210 and a cluster comprising a single query "name of TV star" 212. Each intent cluster can be thought of as representing a particular intention of a user making a search for information. The individual queries in a cluster can be thought of as alternative queries that may be used for the particular intention of the cluster. )
  However Radlinski does not clearly disclose:
as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word, wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge, 
   However YANG discloses:
 as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word,
(YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.)
 wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge, 
(YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski with the teaching of YANG to provide a visualization of similarities that can be browsed or navigated. (YANG, [0015], line 6)

   Regarding claim 25, Radlinski discloses: A search needs evaluation program causing a computer to execute : a similarity acquisition step of , based on a search result for each of a plurality of search words each may include a plurality of search needs, utilizing that search needs of each of the search words is reflected on the search result of the search words, (Radlinski, column 3, line 40- For example, the query may be user input search terms or anchor text. For example, the document may be associated with a query as a result of a user actively clicking a link for that document in a results list obtained as a result of inputting the query to a search engine; column 3, line 22- Those user input search terms are also referred to as a query; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query; column 4, line 40- The query intent inference engine 110 may use data from the query-document pair record database 106 and query reformulation record store 108 in order to identify queries related to a received query; (Note: Examiner interprets that “intent” is corresponding to “search needs”)
and acquiring a similarity of search needs between each of the search words and other plurality of search words; (Radlinski, column 6, lines 40-50, e.g. line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold ; column 3, line 22- Those user input search terms are also referred to as a query; (Note: Examiner interprets that “intent” is corresponding to “search needs”)
and a display control step of displaying a screen comprising a plurality of nodes and an edge, (Radlinski, Fig. 2; column 13, line 25-  The display system may provide a graphical user interface, or other user interface of any suitable type although this is not essential. For example a display interface 1004 may be provided such as a web-based display interface or other display interface; column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 5, line 16- The user operates GUI 130 to submit a query 132 to the information retrieval system. The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110 as described in more detail below.) 
each of the search words being associated with each of the nodes, the edge connecting the nodes, (Radlinski, column 3, line 47- In an example the query-document pair records are stored at the database 106 using a click graph data structure comprising nodes connected by edges, each node representing any of a document and a query and each edge representing at least one observed click; column 3, line 22- Those user input search terms are also referred to as a query; column 4, line 3- In this case each node represents either a document or anchor text and each edge connects a document node to an anchor text node where the anchor text occurs in an observed link to that document;  column 6, line 40- In the example of FIG. 2 the query intent inference engine 110 may obtain a random walk similarity measure for each pair of queries from the reformulation graph. Edges between nodes are maintained where that similarity measure is above a specified threshold; column 10, line 4- For example, these random walk parameters  include a path length t and one-step transition probabilities stored in a transition probability matrix A.)
and wherein one edge among the plurality of edges connected to one node associated with one search word corresponds to one search needs, and another edge among the plurality of edges connected to the one node associated with the one search word corresponds to another search needs.  (Radlinski, fig. 2;  column 6, line 55- The query intent inference engine is optionally arranged to carry out clustering of the nodes in the reformulation graph to produce clusters as illustrated in the bottom section of FIG. 2. The measure of similarity between the pairs of queries ( such as the random walk similarity measure from the click graph) may be used to find clusters referred to herein as "intent clusters"; column 3, line 29- In order to assess the relevance of a document to a particular query an approach is to first infer the intent of a query. Different users may have different intents for the same query. For example a user inputting the query "House", may be searching for information about residential buildings, information about a television show of that name or other information unconnected to either;  column 7, lines 1-9- In the example of FIG. 2 three intent clusters are produced. A cluster comprising "house plans", "home plans" and "luxury house plans" 208; a cluster comprising "house", "house TV show" and "house MD" 210 and a cluster comprising a single query "name of TV star" 212. Each intent cluster can be thought of as representing a particular intention of a user making a search for information. The individual queries in a cluster can be thought of as alternative queries that may be used for the particular intention of the cluster. )
  However Radlinski does not clearly disclose:
wherein in the screen, as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word, wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge,
     However YANG discloses:
wherein in the screen, as the similarity of search needs between one search word and another search word is higher, one node associated with the one search word is aligned closer to another node associated with the another search word, (YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.)
wherein a length of the edge corresponds to a similarity between the search words associated with the nodes connected through the edge, (YANG, [0033]; [0018], line 6- Similarly, the length of the edge may be inversely proportional to the edge weight. In other words, the length or width of the edge connecting two fonts visually represents the similarity of the two fonts; [0036], line 17- In other words, a node that is closer to a particular node than another node may indicate the node is more similar to the particular node than the other node; [0037], line 6- A finite number of edges, 322, 332, 342 representing similarities between the nodes 320, 330, 340 and the desired font corresponding to node 310 are also provided. [0041] The font graph comprises a finite set of nodes representing similar fonts and a finite set of undirected edges denoting font similarities corresponding to the desired font. In one embodiment, the finite set of nodes is represented by sample text. The finite set of undirected edges may be represented by a size or appearance associated with the sample text. In other words, rather than edges connecting the nodes, the edges may instead be represented by the size or appearance of the nodes or sample text. In embodiments, an edge weight corresponds to a degree of similarity between similar fonts (e.g., a particular font and the desired font). An edge length of the finite set of undirected edges may be inversely proportional to the edge weight.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski with the teaching of YANG to provide a visualization of similarities that can be browsed or navigated. (YANG, [0015], line 6)



   Regarding claim 28, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Claim 28 further recites: a processor configured to perform the functions of the similarity acquisition means and the display control means.  (Radlinski , fig. 10, item 1001, “processor” ; column 12, line 55- Computing-based device 1000 also comprises one or more processors 1001 which may be microprocessors, controllers or any other suitable type of processors for processing computing executable instructions to control the operation of the device in order to carry out information retrieval.)


   Regarding claim 37, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Radlinski does not clearly disclose: 
wherein a specific node is configured to be moved by a user operation to thereby change a positional relationship between the specific node and at least one other node.  
  However YANG discloses: 
wherein a specific node is configured to be moved by a user operation to thereby change a positional relationship between the specific node and at least one other node. (Yang, [0029] each time the user interacts with (e.g., by moving, selecting a font, selecting desired attributes for a font, zooming in, or zooming out) the font graph; [0022], line 6- The font graph may be dynamically redefined based on the font retrieved by the text search. Similarly, if the user selects or interacts with a font from the font graph, the font will be placed in the center and all fonts that are connected are Highlighted; [0017], e.g. line 11- A node (i.e., a font)…and an edge (i.e., a font similarity) is  represented as a line connecting two nodes.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski with the teaching of YANG to provide a visualization of similarities that can be browsed or navigated. (YANG, [0015], line 6)
 
    Claims 38 and 39 correspond to claim 37, and are rejected accordingly.


  
Claims 11, 16, 18-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over STEJIC (JP2011221877) in view of Yuzawa (JP4774081) in further view of Radlinski (US 8,380, 723 B2)



    Regarding claim 11, STEJIC discloses:  A search needs evaluation apparatus comprising:  an acquisition means that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;  (STEJIC, [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”)  [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).)
a quantification means that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; (STEJIC [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
  However STEJIC does not clearly disclose:
 an identification means that classifies the plurality of document data into a plurality of subsets based on the feature vector data; 
   However Yuzawa discloses: 
an identification means that classifies the plurality of document data into a plurality of subsets based on the feature vector data;  (Yuzawa, page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13-  The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (page 3, the last line) 
   However STEJIC in view of Yuzawa does not clearly disclose:
and an analysis result output means that outputs an analysis result of a property of search 3Docket No. 019200-000009 needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. 
   However Radlinski discloses:
and an analysis result output means that outputs an analysis result of a property of search 3Docket No. 019200-000009 needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. (Radlinski column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)

  
      Regarding claim 16, STEJIC disclose:  A search needs evaluation apparatus comprising: an acquisition means that acquires a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;  (STEJIC [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”) [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).)
a quantification means that converts at least one of a content and a structure of the plurality of document data into multidimensional feature vector data;  (STEJIC [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.) 
a similarity identification means that identifies a similarity between feature vector data of the plurality of document data; (STEJIC, [0048] Next, the similarity calculation means 44 of the related word extraction unit 40 calculates the similarity between the search result groups acquired from the two search engines E (step Sl3); [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.) 
   However STEJIC does not clearly disclose:
a community detection means that classifies the plurality of document data into a plurality of communities based on the similarity; and an analysis result output means that outputs an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.
   However Yuzawa discloses:
a community detection means that classifies the plurality of document data into a plurality of communities based on the similarity; (Yuzawa , page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; (Note: Examiner interprets that “groups” is corresponding to “communities”)  page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13-The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (Yuzawa ,page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (Yuzawa ,page 3, the last line)
   However STEJIC in view of Yuzawa does not clearly disclose:
 and an analysis result output means that outputs an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.
  However Radlinski discloses:
and an analysis result output means that outputs an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.    (Radlinski column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)


   Regarding claim 18, STEJIC discloses: A search needs evaluation method comprising: an acquisition step of acquiring a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;  (STEJIC, [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”) [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).) 
a quantification step of converting at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; (STEJIC [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
    However STEJIC does not clearly disclose:
an identification step of classifying the plurality of document data into a plurality of subsets based on the feature vector data; and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. 
    However Yuzawa discloses:
an identification step of classifying the plurality of document data into a plurality of subsets based on the feature vector data;   (Yuzawa , page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13-The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (Yuzawa ,page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (Yuzawa ,page 3, the last line)     However STEJIC in view of Yuzawa does not clearly disclose:
and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. 
   However Radlinski discloses:
and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets.  (Radlinski column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)


   Regarding claim 19, STEJIC discloses: A search needs evaluation method comprising: an acquisition step of acquiring a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;  (STEJIC, [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”) [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).) 
a quantification step of converting at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; 
(STEJIC [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
a similarity identification step of identifying a similarity between feature vector data of the plurality of document data;
(STEJIC,[0048] Next, the similarity calculation means 44 of the related word extraction unit 40 calculates the similarity between the search result groups acquired from the two search engines E (step Sl3); [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
   However STEJIC does not clearly disclose:
  a community detection step of classifying the plurality of document data into a plurality of communities based on the similarity; and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship 6Docket No. 019200-000009 between the plurality of communities. 
   However Yuzawa discloses:
  a community detection step of classifying the plurality of document data into a plurality of communities based on the similarity; (Yuzawa, page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; (Note: Examiner interprets that “groups” is corresponding to “communities”); page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13- The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (Yuzawa ,page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (Yuzawa ,page 3, the last line)
   However STEJIC in view of Yuzawa does not clearly disclose:
and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship 6Docket No. 019200-000009 between the plurality of communities. 
   However Radlinski discloses:
and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship 6Docket No. 019200-000009 between the plurality of communities. (Radlinski, column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)


   Regarding claim 20, STEJIC discloses: A search needs evaluation program causing a computer to execute:  an acquisition step of acquiring a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs; (STEJIC [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”) [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).) 
 a quantification step of converting at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; (STEJIC [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
   However STEJIC does not clearly disclose:
an identification step of classifying the plurality of document data into a plurality of subsets based on the feature vector data; and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. 
   However Yuzawa discloses:
 an identification step of classifying the plurality of document data into a plurality of subsets based on the feature vector data;  (Yuzawa , page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13- The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (Yuzawa ,page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (Yuzawa ,page 3, the last line)
   However STEJIC in view of Yuzawa does not clearly disclose: 
and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. 
 However Radlinski discloses:
and an analysis result output step of outputting an analysis result of a property of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of subsets. (Radlinski column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)


    Regarding claim 21, STEJIC discloses:  A search needs evaluation program causing a computer to execute: an acquisition step of acquiring a plurality of document data in a search result based on a certain search word which may comprise a plurality of search needs;  (STEJIC [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; (Note: Examiner interprets that “content to be searched” is corresponding to “search needs”); [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).) 
a quantification step of converting at least one of a content and a structure of the plurality of document data into multidimensional feature vector data; (STEJIC [0052] This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
 a similarity identification step of identifying a similarity between feature vector data of the plurality of document data;(STEJIC, [0048] Next, the similarity calculation means 44 of the related word extraction unit 40 calculates the similarity between the search result groups acquired from the two search engines E (step Sl3); [0052] The text similarity is the similarity between the texts contained in the content. This similarity is obtained by the cosine distance between the vectors by expressing the feature amount of the text by a multidimensional vector, for example, by the number of occurrences of keywords included in the text.)
  However STEJIC does not clearly disclose: 
step of classifying the plurality of document data into a plurality of communities based on the similarity; and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.  
  However Yuzawa discloses: 
 step of classifying the plurality of document data into a plurality of communities based on the similarity; (Yuzawa, page 5, third paragraph- the group classification unit classifies the documents included in the search result. The group classification unit may classify the document into a plurality of groups by clustering words included in the document; page 5, fourth paragraph- The group classification unit may weight the words included in the document by TFIDF and classify the weighted words by clustering; page 13, second paragraph, line 13-The clustering analysis unit 214 calculates the inner product value of the vector values as the similarity for each of the combinations of all the two index information included in the keyword search result, and classifies the vector values having a short distance as a cluster. )
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC with the teaching of Yuzawa so that the user can easily grasp what kind of document is classified into the largest cluster (Yuzawa ,page 20, line 9) and also to provide a document search system, a document search method, and a program capable of efficiently narrowing down a document search process (Yuzawa, page 3, the last line)
   However STEJIC in view of Yuzawa does not clearly disclose:
and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.  
   However Radlinski discloses:
and an analysis result output step of outputting an analysis result of search needs relating to how much different search needs are mixed in each search word based on a relationship between the plurality of communities.  
  (Radlinski column 5, line 17- The information retrieval system may provide a plurality of possible query intents 134 ranked according to calculated weights 136 of each of the intents. The weights may be calculated by the query intent inference engine 110; column 3, line 22- Those user input search terms are also referred to as a query; column 12, line 28- In an example the reformulations and query-document click graph can be used to formulate clusters and the summation of weights of the queries in each cluster can be used to form a cluster weight w c The weight of each cluster can be used as an indication of the likelihood that the representative query is indicative of the intent of the users original query.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa with the teaching of Radlinski to identify a set of possibly related queries so that precision can be improved by reducing the query neighborhood to more closely related queries. (Radlinski, abstract) and also to provide a plurality of possible query intents ranked according to calculated weights of each of the intents. (Radlinski, column 5, line 18)


  Regarding claim 26, STEJIC in view of Yuzawa in further view of Radlinski discloses all of the features with respect to claim 11 as outlined above. Claim 26 further recites: a processor configured to perform the functions of the acquisition means, the quantification means, the identification means, and the analysis result output means.  (STEJIC, [0083], line 640- Further, the operation of the embodiment can be carried out by incorporating appropriate computer software into the computer.; [0084], line 650- Further, as the mounting method, hardware or computer software may be used.)

    Regarding claim 27, STEJIC in view of Yuzawa in further view of Radlinski discloses all of the features with respect to claim 16 as outlined above. Claim 27 further recites:
a processor configured to perform the functions of the acquisition means, the quantification means, the similarity identification means, and the community detection means, and the analysis result output 7Application No. 17/291,355 Docket No. 019200-000009means.  (STEJIC, [0083], line 640- Further, the operation of the embodiment can be carried out by incorporating appropriate computer software into the computer.; [0084], line 650- Further, as the mounting method, hardware or computer software may be used.)

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over STEJIC (JP2011221877) in view of Yuzawa (JP4774081) in view of Radlinski (US 8,380, 723 B2) in further view of BOSTICK (US 2016/0063103)

   Regarding claim 29, STEJIC in view of Yuzawa in further view of Radlinski discloses all of the features with respect to claim 11 as outlined above. STEJIC in view of Yuzawa in further view of Radlinski does not clearly disclose: 
wherein a number of the plurality of subsets can be set by a user operation.  
    However, BOSTICK discloses:
wherein a number of the plurality of subsets can be set by a user operation. (BOSTICK  [0047] With continued reference to FIG. 5, matrix 300 may include a user-selectable meter 350 that changes a level of granularity that defines the number of subsets of videos and, hence, the number of rows of matrix 300.)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa in view of Radlinski with the teaching of BOSTICK to provide scrolling capabilities to adjust the granularity , (BOSTICK, [0049]) and also to change the number of subsets based on the user input, (BOSTICK, [0063]) .

   Claims 31 and 32 correspond to claim 29, and are rejected accordingly.

    Regarding claim 30, STEJIC in view of Yuzawa in view of Radlinski in further view of BOSTICK discloses all of the features with respect to claim 29 as outlined above. STEJIC in view of Yuzawa in further view of Radlinski does not clearly disclose:   
wherein the number of the plurality of subsets is set by moving an evaluation axis setting bar by the user operation, and the evaluation axis setting bar sets the number of the plurality of subsets by changing a granularity of the classification of the plurality of document data into the plurality of subsets. 
   However, BOSTICK discloses:
wherein the number of the plurality of subsets is set by moving an evaluation axis setting bar by the user operation, and the evaluation axis setting bar sets the number of the plurality of subsets by changing a granularity of the classification of the plurality of document data into the plurality of subsets.  (BOSTICK [0047], line 14-  The meter 350 (Note: Examiner interprets “meter” is corresponding to an “evaluation axis setting bar”) may take any suitable form, including but not limited to a slide bar [0047] With continued reference to FIG. 5, matrix 300 may include a user-selectable meter 350 that changes a level of granularity that defines the number of subsets of videos and, hence, the number of rows of matrix 300…line 6- The user may manipulate meter 350 to increase or decrease the number of locations…line 14- The meter 350 may take any suitable form, including but not limited to a slide bar; [0063] At step 760, after the interface is generated at step 725, the computer device running the video search engine may receive a user-input change of the number of subsets. Step 760 may be performed in the manner described with respect to FIG. 5. For example, the user may manipulate an input (e.g., a slide bar) at the user interface of the user computer device to change a granularity of the location-based search results. Upon receiving this input from the user computer device, the computer device running the video search engine may change the number of subsets based on the user input and return to step 720 to determine new subsets of videos.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa in view of Radlinski with the teaching of BOSTICK to provide scrolling capabilities to adjust the granularity , (BOSTICK, [0049]) and also to change the number of subsets based on the user input, (BOSTICK, [0063]) .

 
   Regarding claim 33, STEJIC in view of Yuzawa in further view of Radlinski discloses all of the features with respect to claim 16 as outlined above. STEJIC in view of Yuzawa in further view of Radlinski does not clearly disclose:
wherein a number of the plurality of communities can be set by a user operation.  
     However, BOSTICK discloses:
wherein a number of the plurality of communities can be set by a user operation.  
(BOSTICK  [0047] With continued reference to FIG. 5, matrix 300 may include a user-selectable meter 350 that changes a level of granularity that defines the number of subsets of videos and, hence, the number of rows of matrix 300.)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa in view of Radlinski with the teaching of BOSTICK to provide scrolling capabilities to adjust the granularity , (BOSTICK, [0049]) and also to change the number of subsets based on the user input, (BOSTICK, [0063]) .

    Claims 35 and 36 correspond to claim 33, and are rejected accordingly.

   Regarding claim 34, STEJIC in view of Yuzawa in view of Radlinski in further view of BOSTICK discloses all of the features with respect to claim 33 as outlined above. STEJIC in view of Yuzawa in further view of Radlinski does not clearly disclose:  
wherein the number of the plurality of communities is set by moving an evaluation axis setting bar by the user operation, and the evaluation axis setting bar sets the number of the plurality of communities by changing a granularity of the classification of the plurality of document data into the plurality of  communities.  
   However, BOSTICK discloses:
wherein the number of the plurality of communities is set by moving an evaluation axis setting bar by the user operation, and the evaluation axis setting bar sets the number of the plurality of communities by changing a granularity of the classification of the plurality of document data into the plurality of  communities.  (BOSTICK [0047], line 14-  The meter 350 (Note: Examiner interprets “meter” is corresponding to an “evaluation axis setting bar”) may take any suitable form, including but not limited to a slide bar [0047] With continued reference to FIG. 5, matrix 300 may include a user-selectable meter 350 that changes a level of granularity that defines the number of subsets of videos and, hence, the number of rows of matrix 300…line 6- The user may manipulate meter 350 to increase or decrease the number of locations…line 14- The meter 350 may take any suitable form, including but not limited to a slide bar; [0063] At step 760, after the interface is generated at step 725, the computer device running the video search engine may receive a user-input change of the number of subsets. Step 760 may be performed in the manner described with respect to FIG. 5. For example, the user may manipulate an input (e.g., a slide bar) at the user interface of the user computer device to change a granularity of the location-based search results. Upon receiving this input from the user computer device, the computer device running the video search engine may change the number of subsets based on the user input and return to step 720 to determine new subsets of videos.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of STEJIC in view of Yuzawa in view of Radlinski with the teaching of BOSTICK to provide scrolling capabilities to adjust the granularity , (BOSTICK, [0049]) and also to change the number of subsets based on the user input, (BOSTICK, [0063]) .




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Radlinski (US 8,380, 723 B2) in view of YANG (US 2015/0339273) in further view of  STEJIC (JP2011221877, cited in IDS)


       Regarding claim 23, Radlinski in view of YANG discloses all of the features with respect to claim 22 as outlined above. Radlinski in view of YANG does not clearly disclose: wherein the similarity acquisition means is configured to acquire the similarity of search needs utilizing a predetermined top number of documents included in the search result.
  However STEJIC discloses:
wherein the similarity acquisition means is configured to acquire the similarity of search needs utilizing a predetermined top number of documents included in the search result.   (STEJIC [0004] The user inputs a query (keyword) to the search engine corresponding to the content to be searched, and obtains the search result of the content related to the query; [0031] The various search engines E obtain the search results for the query by comparing the keywords included in the query with the keywords stored in the index D; [0045] First the search content acquisition means 42 of the related word extraction unit 40 extracts different queries one by one from the query logs L of the two search engines E (step S 11). Then, the extracted query is output to each search engine E, and a predetermined number of content data (for example, top N items, N) corresponding to the search result group (list of search results) searched by each search engine E are output Is an arbitrary natural number) (step S 12).)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Radlinski in view of YANG with the teaching of STEJIC to reduce the burden of artificial maintenance and extract related words.  (STEJIC, [0008]) so that by weighting the ranking of the search results to the calculation of the similarity, it is possible to calculate the multimedia similarity focusing on the content included ln the search results that are highly relevant to the query. More relevant related words can be extracted. (STEJIC, [0076])

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166